DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on September 18, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (JP 2017-13207) in view of Nasu et al. (JP 60-72004).
Schmitz teaches a power transmission system in a mechanical device, the power transmission system transmitting power from an input-side part connected to an input unit (14) to an output- side part connected to an output unit (11) with use of a variable power transmission device (16) that allows a limit value to be variable, the limit value being an upper limit value of torque and power serving as transmitted power from the 
Schmitz fails to disclose the teaching control function being operable to interrupt transmission of the power in teaching in which the output-side part is held to manually set a target operation locus of the output-side part.  However, shutting off the transmission of power when performing teaching was well known.  For example, the prior art to Nasu teaches interrupting power at the start of teaching which would 
With respect to claim 2, Schmitz teaches (paragraph [0024]) that “when the robot arm 11 suddenly collides into a human, an object or the like in the environment during the process of position control of the robot arm 11, the torque adjustment device 16 is caused to slip to mitigate the force of impact at the time of collision, and thus, safety can be secured at the time of operation of the robot arm 11 which is subjected to position control” and “when a slip operation of a torque adjustment device 16 is detected, the torque transmission of an output unit 22 is freely rotated in response to an external force.”  Further, Nasu teaches (columns 4-5) that slip of a clutch can be detected by comparing a detected value of an input side displacement sensor and a detected value of an output side displacement sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to disable the transmission of power of Schmitz when the difference between the detected values of an input side displacement sensor and an output side displacement sensor is greater than a predetermined value, as taught by Nasu, motivation being to provide a simple safety measure control arrangement.
With respect to claim 3, Nasu teaches a clutch (power transmission device), the transmission of power is disabled at the start of teaching, the transmission of power is enabled at the end of teaching, the output unit is moved to a predetermined position by the power from the input unit.  Further, Nasu discloses (pages 5 to 6) the difference 
With respect to claim 4, Schmitz teaches (paragraph [0016]) a friction clutch (corresponding to the claimed electromagnetic clutch) for electrically adjusting the friction force of a transmission unit is provided as a torque adjustment device, the electromagnetic friction clutch transmits the power with use of static friction force generated between the input unit and the output unit when the transmitted power is equal to or lower than the limit value whereas transmits the power with use of dynamic friction force generated between the input unit and the output unit when the transmitted power exceeds the limit value, and adjusts the static friction force and the dynamic friction force based on a magnitude of an application voltage, and the operation control function maintains the limit value at a predetermined value by changing the application voltage.
 With respect to claim 5, Schmitz teaches (paragraph [0011]-[0013]) the output side part is provided with a gravity compensation mechanism that cancels influence of gravity on the output-side part.  
With respect to claim 6, the limitations are anticipated by Schmitz and Nasu as described above in the rejection of claims 1 and 2.

With respect to claim 8, the limitations are anticipated by Schmitz and Nasu as described above in the rejection of claims 1 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658